PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ADV_01_NA_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

| SÉRIE AIB
ARRÊTS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 41
RÉGIME DOUANIER ENTRE

L'ALLEMAGNE ET L'AUTRICHE
(PROTOCOLE DU 19 MARS 1931)

 

 

AVIS CONSULTATIF DU 5 SEPTEMBRE 1931
XXII SESSION

1931

XXIInd SESSION
ADVISORY OPINION OF SEPTEMBER 5th, 1931

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 41

CUSTOMS REGIME BETWEEN

GERMANY AND AUSTRIA
(PROTOCOL OF MARCH 19th, 1931)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
37

PERMANENT COURT OF INTERNATIONAL JUSTICE

1931.
September 5th.

TWENTY-SECOND SESSION. . General list:

September 5th, 1931.

CUSTOMS REGIME

BETWEEN GERMANY AND AUSTRIA
(PROTOCOL OF MARCH 19th, 1931).

Treaty of Peace of Saint-Germain of September oth, 1919,
Article 88, and Geneva Protocol No. I of October 4th, 1922.—
Inalienability of the independence of Austvia,—Acts calculated
to compromise this independence.—Projected Austro-German Customs
Union.— Question of compatibility.

ADVISORY OPINION.

Before: MM. ADATCI, President; GUERRERO, Vice-President ;
Mr. KErLoGG, Baron RoOLIN-JAEQUEMYNS, Count
. Rostworowskl, MM. FROMAGEOT, DE BUSTAMANTE,
ALTAMIRA, ANZILOTTI, URRUTIA, Sir CECIL Hurst,
MM. SCHÜCKING, NEGULESCO, Jonkheer VAN EYSINGA,
Wana, Judges.

THE COURT, composed as above, gives the following opinion :

4
- AUSTRO-GERMAN CUSTOMS REGIME 38

On May roth, 1931, the Council of the League of Nations
adopted the following Resolution :

“The Council of the League of Nations has the honour
to request the Permanent Court of International Justice
to give an advisory opinion, in accordance with Article 14
of the Covenant, on the following question :

‘Would a régime established between Germany
and Austria on the basis and within the limits
of the principles laid down by the Protocol of
March xroth, 1931, the text of which is annexed to
the present request, be compatible with Article 88 of
‘the Treaty of Saint-Germain and with Protocol
No. I signed at Geneva on October 4th, 1922 ?’

The Council requests that the Permanent Court will
be so good as to treat the present request for an advis-
ory opinion as a matter of urgency.

The Secretary-General is authorized to submit the
present request to the Court, to give any assistance
required in the examination of the question and, if
necessary, to take steps to be represented before the
Court.” |

In pursuance of this Resolution, the Secretary-General, on
May roth, 1931, transmitted to the Court a request for an
advisory opinion in the following terms:

“The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of May roth,
1931, and in virtue of the authorization given by the
Council,

has the honour to submit to the Permanent Court of
International Justice an application requesting the Court,
in accordance with Article 14 of the Covenant, to give
an advisory opinion to the Council on the question which
is referred to the Court by the Resolution of May 19th, 1931.

The Secretary-General will be prepared to furnish any
assistance which the Court may require in the examina-
tion of this matter, and will, if necessary, arrange to be
represented before the Court.”

The request was accompanied by the German text of the
Austro-German Protocol of March roth, 1931, together’ with
a certified true copy of Protocol No. I signed at Geneva on
October 4th, 1922 (French text with English translation),

5
AUSTRO-GERMAN CUSTOMS REGIME 39

referred to in the Council’s Resolution. The minutes of the dis-
cussion (Council meetings of May r8th and roth, 1931) following
which this Resolution was adopted, were sent subsequently.
The Secretary-General also forwarded to the Court, at the
latter’s request, the text of the French Government’s memor-
andum of May 14th, 1931, submitted to the Council on the
t8th of that month in connection with the ‘Austro-German
Protocol for the creation of a Customs Union”, together
with the publication of the League of Nations entitled: The
Financial Reconstruction of  Ausivia—General Survey and
Principal Documents. Finally, the Secretary-General placed
at the Court’s disposal French and English translations of the
Protocol of March roth, 1931, which had been communicated
to him by the German delegation to the Sixty-Third Session
of the Council. .

In conformity with Article 73, No. 1, paragraph 1, of the
Rules of Court, the request was communicated to Members
of the League of Nations and to States entitled to appear
before the Court. Furthermore, the Registrar, by means of a
special and direct communication, informed the Governments
of States bound by the Treaty of Saint-Germain-en-Laye of
September roth, Igrg, or by Protocol No. I (Declaration)
relating to the reconstruction of Austria, signed at Geneva
on October 4th, 1922, or by the Austro-German Protocol
of March roth, 19311, which States were regarded by the
President of the Court (the latter not being in session) as
likely, in accordance with the terms of Article 73, No. I,
paragraph 2, of the Rules, to be able to furnish information
on the question submitted to the Court for advisory opinion,
that the Court was prepared to receive from them written
statements and, if they so desired, to hear oral arguments
made on their behalf at a public hearing to be held for the
purpose.

After obtaining the suggestions of the Governments chiefly
concerned on the subject of the subsequent procedure in
the case, the President of the Court, by an Order made on

 

 

1 The Union of South Africa, the Commonwealth of Australia, Austria,
Belgium, the Dominion of Canada, China, the Cuban Republic, Czechoslo-
vakia, France, Germany, Great Britain, Greece, India, Italy,. Japan, the
Dominion of New Zealand, Nicaragua, Poland, Portugal, Roumania, Siam,
Spain and Yugoslavia.

6
AUSTRO-GERMAN CUSTOMS REGIME 40

May 27th, 1931, fixed July Ist, 1931, as the date by which
the Governments which had received the above-mentioned
special and direct communication were to file their written
statements. By that date statements had been filed on behalf
of the German, Austrian, French, Italian and Czechoslovak
Governments.

In the course of public sittings held on July 2oth, 2xst,
gand, 23rd, 24th, 25th, 27th, 28th, 2oth, 31st and August ist,
and, 4th and 5th, 1931, the Court heard the oral arguments
of M. Viktor Bruns, on behalf of the German Government,
of M. Erich Kaufmann and M. Hans Sperl, on behalf of the
Austrian Government, of Me Paul-Boncour and M. Jules
Basdevant, on behalf of the French Government, of
M. Krémai and M. Plesinger Bozinov, on behalf of the Czecho-
slovak Government, and of M. Massimo Pilotti and M. Vit-
torio Scialoja, on behalf of the Italian Government, and
also the replies given by them to questions put by some
members of the Court.

In addition to the statements and observations of the
Governments appearing before the Court and the documents
transmitted by the Secretary-General of the League of Nations,
as stated above, the Court had before it certain documents
and written information sent to it by the representatives of
the said Governments.

The Court, in view of the fact that it included on the
Bench judges of the nationality of three only of the five
Governments which appeared before it, considered, before
the beginning of the public hearings, the question of the
application of Article 31 of the Statute and of Article 71
of the Rules of Court in the present case. It decided, on
July 17th, 1931, that there was no occasion for it to pro-
nounce upon this question unless officially requested to do
so, and it instructed the Registrar to convey this decision
to the interested Governments.

Thereupon, the Agent for the Austrian Government, by
a letter dated the same day, officially submitted the said
question to the Court, at the same time informing the Court
.of the name of the person whom the Austrian Government
-would appoint as judge ad hoc in the event of the Court’s
deciding that the said articles were applicable.
AUSTRO-GERMAN CUSTOMS REGIME AI

On July 18th, 1931, the Court decided to communicate the
letter of the Agent of the Austrian Government to the
Agents of the other interested Governments, informing them
that, at the hearing fixed for July 20th and before any
argument upon the case, it would hear any observations
which they might desire to make, and would then pass upon
the question submitted to it by the Austrian Government.
The Court added that if a similar question were raised
by another Government, it would pass upon that question at
the same time.

By a letter dated the same day, the Agent for the Czecho-
slovak Government, referring to the fact that the said ques-
tion had been submitted to the Court, announced the nomina-
tion and appointment to the Court, in the event of the
admission of judges ad hoc, of a person of Czechoslovak
nationality.

Accordingly, the Court, at the hearing held by it on July 2oth,
1931, and before any argument on the merits of the case,
heard the observations submitted with regard to the applica-
tion of Article 31 of the Statute and of Article 71 of the
Rules of Court in this case, by M. Kaufmann, on behalf
of the Austrian Government, by M. Plesinger Bozinov, on be-
half of the Czechoslovak Government, by M. Bruns, on behalf
of the German Government, by M. Basdevant, on behalf of
the French Government, and by M. Pilotti, on behalf of the
Italian Government.

After deliberation, the Court decided that there was no
ground in this case for the appointment of judges ad hoc
either by Austria or by Czechoslovakia. When informing the
representatives of the interested Governments of this decision
at the hearing, the President added that the text of the
decision would be communicated to them later. The deci-
sion was embodied in an Order made by the Court on July 2oth,
1931, the text of which is annexed to the present
Advisory Opinion.

It is in these conditions that the Court is now called upon
to give its opinion.
AUSTRO-GERMAN CUSTOMS REGIME 42

Austria, owing to her geographical position in central
Europe and by reason of the profound political changes
resulting from the late war, is a sensitive point in the European
system. Her existence, as determined’ by the treaties of
peace concluded after the war, is an essential feature of the
existing political settlement which has laid down in Europe
the consequences of the break-up of the Austro-Hungarian
Monarchy.

It was in view of these circumstances that the Treaty of
Peace concluded at Saint-Germain on September roth, 1919,
provided as follows:

“Article 88.

The independence of Austria is inalienable otherwise
than with the consent of the Council of the League of
Nations. Consequently, Austria undertakes in the absence
of the consent of the said Council to abstain from any
act which might directly or indirectly or by any means
whatever compromise her independence, particularly, and
until her admission to membership: of the League of
Nations, by participation in the affairs of another Power.”

It was, more particularly, in view of the same circumstances
that, when Austria was given the financial and economic.
assistance necessary to her independence, the Protocols of
October 4th, 1922, were drawn up and signed at Geneva, of
which Protocol No. I runs as follows:

“Protocol No. I.
[Transiation.]
DECLARATION.

THE GOVERNMENT OF His Britannic MAJESTY, THE
GOVERNMENT OF THE FRENCH REPUBLIC, THE GOVERNMENT
oF His Majesty THE KING oF ITALY, AND THE GOVERN-
MENT OF THE CZECHOSLOVAK REPUBLIC,

Of the one part,

At the moment of undertaking to assist Austria in her
work of economic and financial reconstruction, .

9
AUSTRO-GERMAN CUSTOMS REGIME 43

Acting solely in the interests of Austria and of the
general peace, and in accordance with the obligations which
they assumed when they agreed to become Members of the
League of Nations,

Solemnly declare:

That they will respect the political independence, the
territorial integrity and the sovereignty of Austria ;

That they will not seek to obtain any special or exclusive
economic or financial advantage calculated directly or
indirectly to compromise that independence ;

That they will abstain from any act which might be
contrary to the spirit of the conventions which will be
drawn up in common with a view to effecting. the eco-
nomic and financial reconstruction of Austria, or which might
prejudicially affect the guarantees demanded by the Powers
for the protection of the interests of the creditors and of
‘the guarantor States;

And that, with a view to ensuring the respect of these
principles by all nations, they will, should occasion arise,
appeal, in accordance with the regulations contained in the
Covenant of the League of Nations, either individually or
collectively, to the Council of the League, in order that
the latter may consider what measures should be taken,
and that they will conform to the decisions of the said
Council.

THE GOVERNMENT OF THE FEDERAL REPUBLIC OF AUSTRIA,

: Of the other part,

Undertakes, in accordance with the terms of Article 88
of the Treaty of Saint-Germain, not to alienate its inde-
pendence; it will abstain from any negotiations or from
any economic or financial engagement calculated directly
or indirectly to compromise this independence.

This undertaking shall not prevent Austria from main-
taining, subject to the provisions of the Treaty of Saint-
Germain, her freedom in the matter of. customs tariffs
and commercial or financial agreements, and, in general,
in all matters relating to her economic régime or her
commercial relations, provided always that she shall not.
violate her economic independence by granting to any
State a special régime or exclusive advantages calculated to
threaten this independence.

The present Protocol shall remain open for signature by
all the States which desire to adhere to it.

Io
AUSTRO-GERMAN CUSTOMS REGIME 44 :

In witness whereof the undersigned, duly authorized for
this purpose, have signed the present Declaration (Proto-
col I).

Done at Geneva in a single copy, which shall be deposited
with the Secretariat of the League of Nations and shall be
registered by it without delay, on the fourth day of
October, one thousand nine hundred and twenty-two.

(Signed) BALFOUR. (Signed) SEIPEL.”
( ,, ) G. HANOTAUX.

( 4, ) IMPERIAL.

( ) KrémAr.

( ) Fospiëir.

Spain and Belgium acceded to this Protocol.

It will be seen that these provisions, without imposing
any absolute veto upon Austria, simply require her to
abstain or, in certain circumstances, to obtain the consent of
the Council of the League of Nations.

By a Protocol drawn up at Vienna on March roth, 1931,
Germany and Austria agreed to conclude a treaty with a
view to assimilating the tariff and economic policies of the
two countries on the basis and principles laid down in that
Protocol, thereby resulting in the establishment of a customs
union régime.

There is nothing in this Protocol which provides for any
consent by the Council of the League of Nations. In point
of fact, however, the Protocol was communicated by the
German and Austrian Governments themselves to the British,
French and Italian Governments, among others, and the
British Government brought the matter before the Council.

It was in these circumstances that the Council requested
the Court to give an advisory opinion on the following
question : .

“Would a régime established between Germany and.
Austria on the basis and within the limits of the prin-
ciples laid down by the Protocol of March igth, 10931,
the text of which is annexed to the present request, be
compatible with Article 88 of the Treaty of Saint-Ger-
main and with Protocol No. I signed at Geneva on
October 4th, 1922?”

2 . II
AUSTRO-GERMAN CUSTOMS REGIME _ 45

Accordingly, the Court has not to consider the conditions
under which the Austro-German customs union might receive the
Council’s consent. The only question the Court has to settle
is whether, from the point of view of law, Austria could,
without the consent of the Council, conclude with Germany
the customs union contemplated in the Vienna Protocol of
March igth, 1931, without committing an act which would
be incompatible with the obligations she has assumed. under
the provisions quoted above.

I.—Firstly, as regards the undertakings assumed by Aus-
tria in Article 88 of the Treaty of Saint-Germain :

When—as had previously been provided in Article 80 of
the Treaty of Peace concluded with Germany on June 28th,
19:19—the Treaty of Saint-Germain laid down that the inde-
pendence of Austria was inalienable, except with the consent
of the Council of the League of Nations, that Treaty imposed
upon Austria, who in principle has sovereign control over
.her own independence, an obligation not to alienate that
independence, except with the consent of the Council of
the League of Nations. |

If we consider the general observations at the beginning
of the present Opinion concerning Austria’s present status,
and irrespective of the definition of the independence of States
which may be given by legal doctrine or may be adopted in
particular instances in the practice of States, the independence
of Austria, according to Article 88 of the Treaty of Saint-
Germain, must be understood to mean the continued existence
of Austria within her present frontiers as a separate State
with sole right of decision in all matters economic, political,
financial or other with the result that that independence is
violated, as soon as there is any violation thereof, either in the
economic, political, or any other field, these different aspects of
independence being in practice one and indivisible.

If by the régime contemplated by the Austro-German
Protocol of 1931 Austria does not alienate her independence,
the Council’s consent on this matter is obviously not neces-
sary. In the other event, however, it is essential.

32
AUSTRO-GERMAN CUSTOMS REGIME 46

By ‘alienation’, as mentioned in Article 88, must be
understood any voluntary act by the Austrian State which
would cause it to lose its independence or which would
modify its independence in that its sovereign will would be
subordinated to the will of another Power or particular
group of Powers, or would even be replaced by such will.

Further, since the signatory Powers to the Treaty of
Saint-Germain other than Austria have in Article 88 approved
this inalienability by Austria of her independence, they are
themselves clearly bound not to participate in acts involving
alienation.

Having thus stipulated the inalienability of Austria’s inde-
pendence otherwise than with the consent of the Council of
the League of Nations, Article 88 provides: ‘Consequently,
Austria undertakes in the absence of the consent of the said
Council to abstain from any act which might directly or
indirectly or by any means whatever compromise her inde-
pendence, particularly, and until her admission to membership
of the League of Nations, by participation in the affairs of
another Power.”

There is no doubt that the word ‘consequently’ connects
the first and second sentences in the article. But, although
the undertaking given by Austria in. this second sentence to
abstain from certain acts, which might directly or indirectly
compromise her independence, refers to the observance of the
inalienability of her independence laid down in the first
sentence, it does not follow that the acts from which Austria
has undertaken to abstain are, as a consequence, necessarily
acts of alienation proper, that is, acts which would directly
cause her to lose her independence or would modify it, as.
stated above.

Moreover, the undertaking given by Austria to abstain
from “any act which might directly or indirectly or by any
means whatever compromise her independence’ can only be
interpreted to refer to “any act calculated to endanger” that
independence, in so far, of course, as can reasonably be
foreseen.

13
AUSTRO-GERMAN CUSTOMS REGIME 47

An act calculated to endanger cannot be assimilated to
the danger itself, still less to the consummation of ‘that
danger, any more than a threatened loss or risk can be assi-
milated to a loss or risk which actually materializes.

In any case, if more is wanted, the “participation in the
affairs of another Power” mentioned at the end of Article 88
as an example—which ceased to be of practical application
upon Austria’s entry into the League of Nations—of an act
which might, pending such entry, compromise her independ-
ence, cannot possibly be assimilated to an act of alienation.

II.—As regards the Protocol signed at Geneva on Octo-
ber 4th, 1922, by Austria, France, Great Britain, Italy and
Czechoslovakia, and subsequently acceded to by Belgium and
Spain, it cannot be denied that, although it took the form
of a declaration, Austria did assume thereby certain under-
takings in the economic sphere.

From the standpoint of the obligatory character of inter-
national engagements, it is well known that such engagements
may be taken in the form of treaties, conventions, declara-
tions, agreements, protocols, or exchanges of notes.

That Austria’s undertakings in the 1922 Protocol fall
within the scope of the obligations undertaken by her in
Article 88 of the Treaty of Saint-Germain appears from the
express or implied reference made to that provision in this
Protocol. .

Accordingly, the ‘economic independence” expressly men-
tioned in the last paragraph of Austria’s undertakings in
the 1922 Protocol refers in the economic sphere to ‘the
independence of Austria” within the meaning of Article 88
of the Peace Treaty, so that, as has been shown, a violation
of this “economic independence’ would be a violation of
“the independence of Austria”.

Thus also the grant of a special régime or exclusive advan-
tages calculated to threaten Austria’s independence within the

14
AUSTRO-GERMAN CUSTOMS REGIME 48

meaning of the last paragraph of the 1922 Protocol would be
one of these acts which might compromise Austria’s -inde-
pendence ‘within the meaning of Article 88.

But this in no way prevents the undertakings: assumed by
Austria in a ‘special and distinct instrument open to the
accession of all Powers, whether signatory to the Peace
Treaty or not, and to which in fact a Power non-signa-
tory to the Peace Treaty (ie. Spain) did accede, from pos-
sessing their own value and on that account a binding force
complete in itself and capable of independent application.

Thus Spain, who was not a Party to the Peace Treaty and
who consequently cannot invoke Article 88, would, on - the
contrary, be entitled to rely on the 1922 Protocol as the only
instrument to which she is a Party, in order to enforce
Austria’s express undertakings in that Protocol.

It has been argued that the first part of the 1922 Protocol
containing the declaration by France, Great Britain, Italy
and Czechoslovakia and, by accession, Belgium and Spain, is
a simple restatement of the undertaking given by States
Members of the League of Nations in Article 10 of the
Covenant to respect the territorial integrity and political
independence of each Member. Similarly, this part has been
regarded as a simple reaffirmation of the obligation assumed
. by the signatory Powers of the Treaty of Saint-Germain not
to participate in any acts not compatible with the inalien-
ability of Austria’s independence.

It was therefore submitted that Austria’s undertakings ought
to be regarded merely as the exact counterpart of the under-
takings of the other Powers and, accordingly, as a mere
repetition of Article 88 of the Peace Treaty.

As regards the Covenant of the League of Nations, how-
ever, while it certainly contains an undertaking to respect
the territorial integrity and political independence of each
Member and even to preserve as against external aggression
this territorial integrity and political independence, it must
be observed that it contains neither any undertaking on the

15
AUSTRO-GERMAN CUSTOMS REGIME 49

part of States not to alienate their own independence, of
which they alone are in principle entitled to dispose, nor
any undertaking not to seek economic advantages calculated
to compromise the independence of another State which is
free to dispose of it as it pleases.

Furthermore, as regards Article 88, it has been shown that
even admitting that Austria’s undertakings in the 1922
Protocol are covered by this article, nevertheless they constitute
undertakings possessing their own value and consequently are
capable of independent application as would be the case if,
for instance, Spain sought to enforce them.

Similarly, no useful comparison can be drawn between
other customs unions, ‘numerous examples of which have
been and still continue to be furnished by political history,
and the customs union contemplated in the Austro-German
Protocol.

In fact, it has not been shown that any of the countries
bound by customs unions had undertaken in any way to
abstain from any act, negotiations or economic engagement
calculated to compromise its economic independence, or to.
abstain from granting to another Power a special régime or
exclusive advantages calculated to threaten that independence.

In sum, the provisions of the 1922 Protocol create for
Austria undertakings obligatory in themselves, special under-
takings from the economic standpoint, ic. undertakings not
only not to alienate her independence, but, from the special
economic standpoint, undertakings to abstain from any nego-
tiations or from any economic or financial engagement calcu-
lated directly or indirectly to compromise that independence
and still more precisely and definitely, undertakings not to
violate her economic independence by granting to any State
a special régime or exclusive advantages calculated to threaten
this independence.

IJI.—That being so, a consideration of the Austro-German
Protocol of March roth, 1931, the full text of which is
annexed hereto, leads to the following results.

16
© AUSTRO-GERMAN CUSTOMS REGIME 50

By the Protocol of Vienna of 1931, the German and Aus-
trian Governments agreed to enter into negotiations for a
treaty “‘to assimilate the tariff and economic policies of their
respective countries” (Angleichung der zoll- und handelspolitischen
Verhdltnisse) on the basis and within the limits of the
principles laid down in that Protocol (Preamble).

While declaring that the independence of the two States
and full respect for their international engagements are to
be completely maintained (Art. I), both Governments under-
took (Art. II) to agree on a tariff law and customs tariff
which are to be put into force simultaneously and concord-
antly in Germany and Austria and the technical execution
of which shall be uniform, although each country will enforce
its application by means of its own administration (Art. V),
the customs receipts being apportioned according to a quota
to be fixed (Art. VI, No.. 2).

As between Germany and Austria, export and import
duties are in principle to be removed (Art. ITI). There will
be, subject to inevitable exceptions necessary for public health
and security, no import, export or transit prohibitions (Art. VII,
No. 1). As regards exchange of goods between the two.
countries, the turnover tax and commodities forming the sub-
ject of monopolies or excise duties will provisionally be regu-
lated by agreement (Art. IV).

As regards the economic treaty régime, Article IX,
while declaring that both Governments retain in principle
(grundsdtzlich) the right to conclude commercial treaties
“on their own behalf’, provides on the other hand
that the German and Austrian Governments will see that:
the interests of the other Party are not violated ‘in contra-
vention of the tenor and purpose of the customs union treaty,
Le. the assimilation of the tariff and economic policies of
both countries; the negotiations, Article IX continues, will,
as far as possible, be conducted jointly and, notwithstanding
that treaties are to be signed and ratified separately, exchanges
of ratifications are to be simultaneous (Art. IX, Nos. 2 and 3).

From the point of view of form, therefore, Austria will
certainly possess commercial treaties concluded, signed and rati-
fied by herself. But in reality, and without its being necessary

17
AUSTRO-GERMAN CUSTOMS REGIME 51

to consider in this connection whether Article IX does or
does not imply that there may be limitations other. than
those set out in Nos. 2 and 3, to the right of concluding
“treaties’ on her own account, it will suffice to note the
provisions for joint negotiations, for regard for the interests
of the other Party, and the undertaking to the effect that
one Party will not ratify without the other.

Lastly, the necessary consequence of this new economic
treaty régime will be the modification of Austria’s existing
treaty régime, which must of course be brought into accord
with the projected customs union treaty (Art. X).

Furthermore, disputes which may arise in connection with
the interpretation and application of the customs union treaty are
to be submitted for arbitration to a paritative arbitral committee
(Art. XI, No. x a), whose duty it will also be to bring about
a compromise in cases where the treaty provides for a special
arrangement or in cases where the treaty makes the realiza-
tion of the intentions of one Party dependent upon the con-
sent of the other (Art. XI, No. 1 8).

Lastly, the treaty, which is to be concluded for an unspeci-
fied duration, may be denounced after three years; it may
be denounced before the conclusion of this period, should
either of the two countries consider that a decision of the
arbitral committee infringes its. vital economic’ interests
(Art. XII, and Art. XI, No. 3). |

IV.—It is not and cannot be denied that the régime thus
established certainly fulfils ‘the requirements of a customs
union: uniformity of customs law and customs tariff; unity
of the customs frontiers and of the customs territory vis-à-
vis third States; freedom from import and export duties in
the exchange of goods between the partner States ; apportion-
ment of the duties collected according to a fixed quota”
(Austrian Memorial, p. 4).

Properly speaking, what has to be considered here is not
any particular provision of the Protocol of 1931, but rather
the Protocol as a whole or, better still—to use the actual

18
AUSTRO-GERMAN CUSTOMS REGIME 52

terms of the question put by the Council—“the régime” to
be established on the basis of this Protocol.

It can scarcely be denied that the establishment of this
régime does not in itself constitute an act alienating Aus-
tria’s independence, for Austria does not thereby cease, within
her own frontiers, to be a separate State, with its own
government and administration; and, in view, if not of the
reciprocity in law, though perhaps not in fact, implied by the
projected treaty, at all events of the possibility of denouncing
the treaty, it may be said that legally Austria retains the
possibility of exercising her independence.

It may even be maintained, if regard be had to the terms
of Article 88 of the Treaty of Peace, that since Austria’s
independence is not strictly speaking endangered, within the
meaning of that article, there would not be, from the point
of view of law, any inconsistency with that article.

On the other hand, it is difficult to deny that the projected
régime of customs union constitutes a “special régime” and
that it affords Germany, in relation to Austria, “advantages”
which are withheld from third Powers.

It is useless to urge that the Austro-German Protocol
of 1931 (Art. I, No. 2) provides that negotiations are to be
entered into for a similar arrangement with any other country
expressing a desire to that effect.

It is clear that this contingency does not affect the imme-
diate result of the customs union as at present projected
between Germany and Austria.

Finally, if the régime projected by the Austro-German
Protocol of. Vienna in 1931 be considered as a whole from
the economic standpoint adopted by the Geneva. Protocol of
1922, it is difficult to maintain that this régime is not calcu-
lated to threaten the economic independence of Austria and
that it is, consequently, in accord with the undertakings speci-
fically given by Austria in that Protocol with regard to her
economic independence.
AUSTRO-GERMAN CUSTOMS REGIME 53

FoR THESE REASONS,
The Court,

by eight votes to seven,
is of opinion that:

A régime established between Germany and Austria, on
the basis and within the limits of the principles laid
down by the Protocol of March roth, 1031, would not
be compatible with Protocol No. I signed at Geneva on
October 4th, 1922.

Done in English and in French, the French text being
authoritative, at the Peace Palace, The Hague, this fifth
day of September, one thousand nine hundred and thirty-
one, in two copies, one of which is to be placed in the archives
of the Court, and the other to be forwarded to the Council
of the League of Nations.

(Signed) M. ADATCI,

President.

(Signed) À. HAMMARSKJÜLD,

Registrar.

M. Guerrero, Count Rostworowski, MM. Fromageot, Altamira,
Urrutia and Negulesco, whilst concurring in the above
Opinion, declare that, in their opinion, the régime of
customs union projected by the Austro-German Protocol of
March 1gth, 1931, since it would be calculated to threaten the
independence of Austria in the economic sphere, would
constitute an act capable of endangering the independence
of that country and would, accordingly, be not only incom-
patible with Protocol No. I of Geneva of October 4th, 1922,
but also and in itself incompatible with Article 88 of the
Treaty of Saint-Germain of September roth, 1070.

20
AUSTRO-GERMAN CUSTOMS REGIME 54

M. Anzilotti, whilst concurring in the operative portion
. of the present Opinion, declares that he is unable to agree
in regard to the grounds on which it is based, and accordingly
has delivered the separate opinion which follows hereafter.

MM. Adatci and Kellogg, Baron Rolin-Jaequemyns, Sir
Cecil Hurst, MM. Schiicking, van Eysinga and Wang, declaring
that they are unable to concur in the Opinion given by the
Court and availing themselves of the right conferred on them
by Article 71 of the Rules of Court, have delivered the joint
dissenting opinion which follows hereafter. |

(Inihialled) M. A.
(Initialled) À. H.

21
